1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 BRYAN E. COLLINS,

 8          Petitioner-Appellee,

 9 v.                                                                                    NO. 30,603

10 CHRISTALANE COLLINS,

11          Respondent-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Angela J. Jewell, District Judge

14 Wolf & Fox P.C.
15 Christen E. Hagemann
16 Albuquerque, NM

17 for Appellee

18 Christalane Collins
19 Albuquerque, NM

20 Pro se Appellant



21                                 MEMORANDUM OPINION
 1 CASTILLO, Judge.

 2        Respondent, acting pro se, appeals the district court’s modification of spousal

 3 support. We proposed to affirm in a calendar notice. In response, Respondent has

 4 submitted a letter to the calendaring judge. We construe the letter as a memorandum

 5 in opposition to our calendar notice. We have considered the claims made in

 6 Respondent’s memorandum in opposition, but we are not persuaded that affirmance

 7 is not the correct disposition in this case. We therefore affirm.

 8        Respondent was awarded permanent and modifiable spousal support of $700

 9 in September 2006. [RP 53] In April 2008, Petitioner successfully moved to modify

10 spousal support due to increased expenses and Respondent’s income from retirement

11 and other benefits. [RP 57] Respondent contests the modification of spousal support

12 from $700 per month to $450 per month. In our calendar notice, we pointed out that

13 the district court considered various factors before making its decision, including the

14 economy, the job market, the decline in car sales, Petitioner’s increased expenses and

15 decreased earnings, and Respondent’s failure to fully exhaust other sources of

16 assistance. We concluded that the district court did not abuse its discretion in

17 determining that spousal support should be modified. In addition, we explained that

18 Respondent’s request for certain documents and for an order protecting her from

19 harassment must be made in the district court.


                                              2
 1        Respondent claims that the reasons given in our calendar notice were not

 2 “comprehensive to [her] reasons for an appeal, and “not even complete in what [she’s]

 3 stated as [her] issues with the original decision in this case.” Respondent does not

 4 provide specific information with respect to her claim that the calendar notice did not

 5 fully address her issues. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M.

 6 754, 955 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases,

 7 the burden is on the party opposing the proposed disposition to clearly point out errors

 8 in fact or law.”). To the extent that Respondent is claiming that she is unable to

 9 understand the discussion in our calendar notice, we point out that pro se litigants will

10 not be treated differently from litigants represented by counsel. See Bruce v. Lester,

11 1999-NMCA-051, ¶ 4, 127 N.M. 301, 980 P.2d 84; see also Newsome v. Farer, 103

12 N.M. 415, 419, 708 P.2d 327, 331 (1985) (holding that pro se litigants are held to the

13 “same standard of conduct and compliance with court rules, procedures, and orders

14 as are members of the bar”). To the extent that Respondent is asking permission to

15 orally argue her case in this Court, our appellate rules provide that all matters in our

16 Court will be decided without oral argument unless we exercise our discretion to hear

17 oral argument. See Rule 12-214(A) NMRA. We decline to exercise our discretion to

18 have oral argument in this case.

19        For the reasons discussed in this opinion and those included in our calendar


                                               3
1 notice, we affirm the district court’s decision.




                                             4
1      IT IS SO ORDERED.



2                               ___________________________________
3                               CELIA FOY CASTILLO, Judge

4 WE CONCUR:




5 __________________________________
6 JAMES J. WECHSLER, Judge




7 __________________________________
8 MICHAEL E. VIGIL, Judge




                                  5